Citation Nr: 1616763	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2010, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In June 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  Copies of the transcripts are of record. 

This case was most recently before the Board in September 2013, when an increased rating for psoriasis was granted.  An increased rating for bilateral hearing loss and service connection claim for bilateral carpal tunnel syndrome were remanded for further development. 

With respect to his service connection claim for bilateral carpal tunnel syndrome, while the claim was on Remand, in January 2014, the RO granted service connection for right hand carpal tunnel syndrome and for left hand carpal tunnel syndrome.  Because he has not appealed the ratings or effective dates assigned, no claim regarding carpal tunnel syndrome of either hand is in appellate status at this time.  

With respect to his increased rating claim for bilateral hearing loss, additional development was completed and a December 2013 supplemental statement of the case was issued; the case is once again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence.



FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, DC 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran is service-connected for his bilateral hearing loss.  He alleges that a compensable rating is warranted for his bilateral hearing disability.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

The Veteran contends that his hearing loss is more severe than rated.  He reports that he has trouble hearing conversational speech in almost all listening situations, especially while in the presence of background noises or if the speaker is not facing him.  The Veteran has reported that he often asks people to repeat themselves.  

The Veteran underwent a June 2008 VA audiological examination.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
55
LEFT
5
10
10
35
40

His puretone average for the right ear is 23.75 dB; his puretone average for the left ear is 23.75dB.  38 C.F.R. § 4.85(d) (2015).  Speech recognition was 98 percent in the right ear and 98 percent in the left ear. 

Applying the findings of the examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of 23.75 db, with a 98 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 23.75 db, with an 98 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent a VA audiological examination in December 2010.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
50
LEFT
10
10
15
30
45

His puretone average for the right ear was recorded as 23.75 dB, his puretone average for the left ear was recorded as 25 dB.  Speech recognition was 100 percent in the right and left ears.

Applying the findings of the December 2010 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of  23.75 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 25 db, with an 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent a VA audiological examination in August 2011.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
55
LEFT
10
15
10
40
55

His puretone average for the right ear was recorded as 25 dB, his puretone average for the left ear was recorded as 30 dB.  Speech recognition was 94 percent in the right and left ears.

Applying the findings of the August 2011 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of  25 db, with a 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 30 db, with an 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

The Veteran underwent a VA audiological examination in October 2013.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
35
50
LEFT
10
5
10
50
45

His puretone average for the right ear was recorded as 23.75 dB, his puretone average for the left ear was recorded as 27.5 dB.  Speech recognition was 100 percent in the right ear and 96 percent in the left ear.

Applying the findings of the October 2013 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Considering that the Veteran's right ear manifests an average puretone threshold of  23.75 db, with a 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  

With respect to his left ear, considering his left ear manifests an average puretone threshold of 27.5 db, with an 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  

Applying these results to Table VII, a noncompensable evaluation is assigned. 

VA and private treatment records have been reviewed.  A September 2010 private audiological treatment record has been considered but it is not clear from the report whether the Maryland CNC controlled speech discrimination test was used, as required by 38 C.F.R. § 4.85(a) (2015).  Specific puretone thresholds were not recorded. An October 2010 VA treatment record additionally does not note specific puretone thresholds.  The Veteran has reported the use of hearing aids. 

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of the hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  The noncompensable evaluation currently-assigned for his bilateral hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Throughout the period on appeal, the manifestations of the service-connected bilateral hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  The Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warranted a compensable rating during the period on appeal.  The Board notes that the Veteran is separately service-connected for otitis externa; the manifestations of this service-connected disability are not before the Board at this time.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The June 2008 VA examiner noted that the Veteran would have difficulty hearing in most listening situations, especially with background noise such as in meetings.  The Veteran's complaints of often having to ask people to repeat what they say were noted.  The December 2010 VA examiner noted that the Veteran has difficulty hearing conversational speech in almost all listening situations, especially while in the presence of background noises or if the speaker is not facing him in meetings.  The August 2011 VA examiner noted the Veteran's hearing difficulty.  The October 2013 VA examiner noted that the Veteran may have difficulty following conversation in the presence of background noise, although in quiet with visual cues he may do well.  The VA examiner noted that under certain circumstances the Veteran may benefit from the use of hearing aids.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements and testimony from the Veteran attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral hearing loss.  However, while the Veteran may have some problems with his hearing, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the period on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his bilateral hearing loss, he has not submitted evidence of unemployability, or claimed to be unemployable due to his hearing loss.  The evidence of record reflects that the Veteran is still employed.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in June 2008, December 2010, August 2011, and October 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hearing loss since the most recent examination.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Discussion of the Veteran's November 2010 Decision Review Officer (DRO) and June 2013 Veterans Law Judge (VLJ) hearings is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearings.  Sources of evidence relevant in this regard were identified during these hearings.  The Board remanded the claim in September 2013 to obtain additional evidence.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was recently remanded in September 2013, in pertinent part, to obtain outstanding treatment records and afford the Veteran a VA examination.  All those actions were accomplished, and there has been substantial compliance with the September 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


